DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should not reference two sets of claims to different features.  See MPEP § 608.01(n). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a B cell malignancy (claim 11), does not reasonably provide enablement for a method of treating a disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). The court in
Wands states: "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."

   The claim is broadly drawn to a method for treating any disease, with a pharmaceutical composition of “cells” which express a chimeric antigen receptor as described in claim 1 with said complementary determining regions as the antigen recognition component of the CAR.  The specification teaches the construction of a particular version of the claimed CD22 binding moiety of the chimeric antigen receptor, a scFv fragment with the CDR regions: VH= CDR1 - NYWIH (SEQ ID No. 1); CDR2-GINPGNNYATYRRKFQG (SEQ ID No. 2); CDR3- EGYGNYGAWFAY (SEQ ID No. 3) and VL=CDR1 - RSSQSLANSYGNTFLS (SEQ ID No. 4); CDR2 - GISNRFS (SEQ ID No. 5); CDR3 - LQGTHQPYT (SEQ ID No. 6). The specification teaches that this chimeric antigen construct is capable of killing Raji target cells which express the CD22 (figure 4) and that additionally there is an increase in the release of interferon gamma, a measure of, particularly ,T cell activation when exposed to CD22 expressing cells.  While one can potentially extend the findings of these two representative experiments to the treatment of a B cell malignancy, which the specification describes in table 4 as being expressed on many lymphoid leukemia of the B cell subtype, this cannot be extrapolated to the treatment of all (“any”) diseases as is claimed or for that matter all cancers. For instance even the subset of “diseases”, cancer, encompasses diseases heterogeneous in their phenotypes with respect to surface marker expression. CD22 is not widely expressed on cell types other than cells of the B lineage.  For instance looking to the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams et al.(US20160333114A1), as evidenced by Bolen et al. (WO2015105926A1).  Williams et al describes that chimeric antigen receptors may be constructed utilizing an extracellular antigen binding domain comprised of VH and VL CDR 1-3 regions derived from any commercially available antibody such as inotuzumab  by Bolen et al it is found that inotuzumab inherently comprises the instantly claimed SEQ ID Nos 1-6 as CDRs (Table 64, p254 “Table of Inotuzumab Ozogamicin Sequences”). It is described that the antibody region of the CAR may bind to CD22 antigen (0201). With respect to claim 3 and 4 the CAR is described as comprised of an isolated nucleic acid which may comprise a nucleic acid sequence encoding a spacer region sourced from the IgG1 region. With respect to claims 5 and 6 the CAR may further comprise a nucleic acid which encodes a suicide gene (0335). With respect to claim 7 a vector is described which may comprise the nucleic acid encoding the CAR as described. Regarding claim 8 the invention may comprise a cell which harbors the vector which is responsible for the (nucleic acid) expression of the CAR (0204-0206). Nucleic acids are described as introduced into a cell through a vector (viral-based) or non-viral methods which do not use a viral vector as described (0110). With respect to claims 9 the subject of treatment for a disease may be administered a pharmaceutical composition which comprises the cells for instance with the CAR expressed on the surface (0131). In regards to claim 10 and 11 the disclosure of Williams, it is discussed that a method of treating cancer (a disease) is proposed which may be a B-cell malignancy as is expected for an antigen (CD22) which is expressed on B cells (0360-0365) (0225). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Orentas et al (US20140274909A1) and Joannopoulos et al (US20070264257). With respect to claims 1-4 and 7-11, the reference of Orentas teaches the use of a CAR directed to the CD22 (0115) antigen may be utilized for the treatment of disease such as cancer (claim 24). This chimeric antigen receptor may comprise in embodiments a spacer domain from IgG1 (CH2-CH3) domain (0032). The chimeric antigen receptor is encoded by a nucleic acid (0048) and may be transduced into effector T-cells by a vector such as a retroviral vector (0010, fig 4 as one example). The invention may be comprised of a pharmaceutical composition (0005) (0087) of the cells comprising the nucleic of the CAR. The host cell (comprising the CAR) may be administered (0113) to a subject for purpose of treating for example cancer (0111). As such Orentas utilizes a different CD22 binding moiety when compared to the instant application.  Joannopoulos describe the utility of the antibody G5/H44 with identical VH and VL (instant SEQ ID NO 7 and 8; reference app SEQ ID NO 27 and 19 respectively). This antibody fragments are described as a B-cell depleting agent (0181) when conjugated to a cytotoxic therapeutic compound illustrating the effective targeting of this G5/H44 to cells that may express this antigen (0047,0095, Table3 CD22/cal). In regards to claims 5 and 6 Orentas describes that a suicide gene may be included in a recombinant expression vector (a nucleic acid delivery vehicle) (0081).  It would be obvious therefore to utilize the aforementioned targeting domain (Joannopoulos) in a chimeric antigen (Orentas) receptor for the purposes of targeting a cancer cell in a subject expressing the CD22 antigen such as B cell malignancy. 

Summary: No claims are allowed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644